Filed: February 11, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
In Re: 


Complaint as to the Conduct of


TERRY G. SUNDKVIST,


	Accused.


(OSB 96-95, 96-96; SC S44566)
	On review of the decision of a trial panel of the
Disciplinary Board.


	Submitted on the record and brief December 3, 1997.


	Jane E. Angus, Assistant Disciplinary Counsel, Lake Oswego,
filed a brief on behalf of the Oregon State Bar.


	No appearance contra.


	Before Carson, Chief Justice, and Gillette, Van Hoomissen,
Durham, and Kulongoski, Justices.*


	PER CURIAM


	The accused is disbarred.


*	Fadeley, J., retired January 31, 1998, and did not
participate in the decision of this case.  Graber, J.,
resigned March 31, 1998, and did not participate in the
decision of this case.





		PER CURIAM 

		In this disciplinary proceeding, the Oregon State Bar
(Bar) charged the accused with violating Code of Professional
Responsibility Disciplinary Rule (DR) 1-102(A)(2) (engaging in a
criminal act that reflects adversely on a lawyer's honesty,
trustworthiness or fitness to practice law), DR 1-102(A)(3)
(conduct involving dishonesty, fraud, deceit or
misrepresentation), DR 1-103(C) (failure to cooperate), and ORS
9.527(1) (conduct for which the accused would be denied admission
to the Bar, if applying) and (4) (wilful deceit or misconduct in
the legal profession).  

		A trial panel of the disciplinary board conducted a
hearing on the charges.  The accused made no appearance, but
admitted the facts on which the Bar based its charges.  That
trial panel found that the accused had violated each of the
disciplinary rules and statutes alleged by the Bar and imposed
the sanction of disbarment.  

		A recitation of the pertinent facts would not benefit
the Bar or the public.  On de novo review of the record, we
conclude that the accused is guilty of each of the Bar's charges
and that the appropriate sanction is disbarment.  

		The accused is disbarred.